Exhibit 10.49
KEYCORP
SECOND SUPPLEMENTAL RETIREMENT PLAN
ARTICLE I
THE PLAN
     The KeyCorp Second Supplemental Retirement Plan (the “Plan”), as originally
established on December 28, 2004, and thereafter amended and restated as of
December 31, 2006 to reflect the merger of the KeyCorp Supplemental Retirement
Plan into the Plan effective December 31, 2006, and thereafter amended and
restated as of December 31, 2007 and September 1, 2009, is hereby restated to
reflect the December 31, 2009 Plan amendment to freeze all new additional
accruals under the Plan. It is the intention of KeyCorp and it is the
understanding of those employees covered under the Plan, that the Plan
constitutes a nonqualified retirement plan for a select group of management or
highly compensated employees as described in Section 201(2), Section 301(3) and
Section 401(a)(1) of the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”) and as such, the Plan is unfunded for tax purposes and for
purposes of Title I of ERISA.
ARTICLE II
DEFINITIONS
     2.1 Meanings of Definitions. As used herein, the following words and
phrases shall have the meanings hereinafter set forth, unless a different
meaning is plainly required by the context:

  (a)   “Average Interest Credit” shall mean the average of the Interest Credits
(as defined in the Retirement Plan) for the three (3) consecutive calendar years
ending with the year of the Grandfathered Employee’s termination.     (b)  
“Average Treasury Rate” shall mean the average of the Treasury Rates (as defined
in the Retirement Plan) for the three (3) consecutive calendar years ending with
the year of the Grandfathered Employee’s termination.     (c)  
“Equity/Compensation Award” shall mean one-half (50%) of the value of an award
granted under the KeyCorp 2004 Equity Compensation Plan for any Plan year. The
term “Equity/Compensation Award” may include “Stock Appreciation Rights”,
“Restricted Stock”, “Restricted Stock Units”, “Performance Shares”, and/or
“Performance Units”, but shall specifically not include “Options” as those terms
have been defined in accordance with the provisions of the KeyCorp 2004 Equity
Compensation Plan.”     (d)   “Beneficiary” shall mean the Grandfathered
Employee’s surviving spouse or such other Beneficiary determined pursuant to
Article VII of the Retirement Plan in the event the Grandfathered Employee dies
before his or her Supplemental Retirement Benefit shall have been distributed to
him or her in full.

-1-



--------------------------------------------------------------------------------



 



  (e)   “Compensation” for any Plan year or any partial Plan year in which the
Grandfathered Employee incurs a severance from service date shall mean the
entire amount of base compensation paid to such Grandfathered Employee during
such period by reason of his employment as an Employee as reported for federal
income tax purposes, or such base compensation which would have been paid except
for (1) the timing of an Employer’s payroll processing operations, (2) the
Grandfathered Employee’s election to participate in the KeyCorp 401(k) Savings
Plan, KeyCorp Excess 401(k) Savings Plan, the KeyCorp Flexible Benefits Plan, a
transportation reimbursement plan, the KeyCorp Automatic Deferral Plan, and/or
(3) the Grandfathered Employee’s election to defer such base compensation
election of under the KeyCorp Deferred Compensation Plan or the KeyCorp Deferred
Savings Plan for the applicable Plan year(s), provided, however, that the term
Compensation shall specifically exclude:

  (i)   any amount attributable to the Grandfathered Employee’s exercise of
stock appreciation rights and the amount of any gain to the Grandfathered
Employee upon the exercise of stock options;     (ii)   any amount attributable
to the Grandfathered Employee’s receipt of non-cash remuneration whether or not
it is included in the Grandfathered Employee’s income for federal income tax
purposes;     (iii)   any amount attributable to the Grandfathered Employee’s
receipt of moving expenses and any relocation bonus paid to the Grandfathered
Employee during the Plan year;     (iv)   any amount attributable to a lump sum
severance payment paid by an Employer or the Corporation to the Grandfathered
Employee;     (v)   any amount attributable to fringe benefits (cash and
non-cash);     (vi)   any amount attributable to any bonus or payment made as an
inducement for the Grandfathered Employee to accept employment with an Employer;
    (vii)   any amount paid to the Grandfathered Employee during the Plan year
which is attributable to interest earned and any KeyCorp matching contributions
allocated on compensation deferred under a plan of an Employer or the
Corporation;     (viii)   any amount attributable to salary deferrals paid to
the Grandfathered Employee during the Plan year, which have been previously
included as compensation under the Plan;     (ix)   any amount paid for any
period after the Grandfathered Employee’s termination or retirement date, and  
  (x)   any deferred cash awards that upon vesting are paid to the Participant.

  (f)   “Corporation” shall mean KeyCorp, an Ohio corporation its corporate
successors, and any corporation or corporations into or with which it may be
merged or consolidated.     (g)   “Disability” shall mean (1) a physical or
mental disability which prevents a Grandfathered Employee from performing the
duties such Grandfathered Employee was

-2-



--------------------------------------------------------------------------------



 



      employed to perform for his or her Employer when such disability
commenced, (2) has resulted in the Grandfathered Employee’s absence from work
for 180 qualifying days, and (3) application has been made for the Grandfathered
Employee’s disability coverage under the KeyCorp Long Term Disability Plan, and
which constitutes a separation from service under the requirements of
Section 409A of the Code.     (h)   “Early Retirement Date” shall mean the date
of the Grandfathered Employee’s retirement from his or her employment with an
Employer on or after the Grandfathered Employee’s attainment of age 55 and
completion of a minimum of five years of Benefit Service, but prior to the
Grandfathered Employee’s Normal Retirement Date.     (i)   “Employer” shall mean
the Corporation and its subsidiaries or affiliates unless specifically excluded
as an Employer for Plan purposes by written action of an officer of the
Corporation. An Employer’s participation shall be subject to any conditions or
requirements made by the Corporation, and each Employer shall be deemed to
appoint the Corporation as its exclusive agent under the Plan as long as it
continues as an Employer.     (j)   “Final Average Compensation” shall mean with
respect to any Grandfathered Employee, the annual average of his or her highest
aggregate Compensation for any period of five consecutive years within the
period of ten consecutive full years immediately prior to his or her retirement
or other termination of employment, or termination of the Plan, whichever first
occurs; provided, however, that if a Grandfathered Employee is employed for less
than five consecutive years prior to such date, the term shall mean the monthly
average of the aggregate amount of his or her Compensation for the entire period
of the Grandfathered Employee’s employment, multiplied by 12. If a Grandfathered
Employee receives no Compensation for any portion of such five consecutive years
because of absence from work, there shall be treated as Compensation received
during such period of absence an amount equal to the Compensation he or she
would have received had the Grandfathered Employee not been absent, such amount
to be determined by the Corporation on the basis of such Grandfathered
Employee’s salary or wage rate in effect immediately prior to such absence.    
(k)   “Grandfathered Employee” shall mean an Employee who is listed on Exhibit A
attached hereto.     (l)   “Harmful Activity” shall have occurred if the
Grandfathered Employee shall do any one or more of the following:

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.     (ii)   After notice from
KeyCorp, fail to return to KeyCorp any document, data, or thing in his or her
possession or to which the Grandfathered Employee has access that may involve
Non-Public Information of KeyCorp.     (iii)   After notice from KeyCorp, fail
to assign to KeyCorp all right, title, and interest in and to any confidential
or non-confidential Intellectual Property which the Grandfathered Employee
created, in whole or in part, during employment with

-3-



--------------------------------------------------------------------------------



 



      KeyCorp, including, without limitation, copyrights, trademarks, service
marks, and patents in or to (or associated with) such Intellectual Property.    
(iv)   After notice from KeyCorp, fail to agree to do any acts and sign any
document reasonably requested by KeyCorp to assign and convey all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which the Grandfathered Employee created, in whole or in part, during
employment with KeyCorp, including, without limitation, the signing of patent
applications and assignments thereof.     (v)   Upon the Grandfathered
Employee’s own behalf or upon behalf of any other person or entity that competes
or plans to compete with KeyCorp, solicit or entice for employment or hire any
KeyCorp employee.     (vi)   Upon the Grandfathered Employee’s own behalf or
upon behalf of any other person or entity that competes or plans to compete with
KeyCorp, call upon, solicit, or do business with (other than business which does
not compete with any business conducted by KeyCorp) any KeyCorp customer the
Grandfathered Employee called upon, solicited, interacted with, or became
acquainted with, or learned of through access to information (whether or not
such information is or was non-public) while the Grandfathered Employee was
employed at KeyCorp unless such prohibited activity was inadvertent, done in
good faith, and did not involve a customer whom the Grandfathered Employee
should have reasonably known was a customer of KeyCorp.     (vii)   Upon the
Grandfathered Employee’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with KeyCorp, after notice from KeyCorp,
continue to engage in any business activity in competition with KeyCorp in the
same or a closely related activity that the Grandfathered Employee was engaged
in for KeyCorp during the one year period prior to the termination of the
Grandfathered Employee’s employment.         For purposes of this Section 2.1(l)
the term:         “Intellectual Property” shall mean any invention, idea,
product, method of doing business, market or business plan, process, program,
software, formula, method, work of authorship, or other information, or thing
relating to KeyCorp or any of its businesses.         “Non-Public Information”
shall mean, but is not limited to, trade secrets, confidential processes,
programs, software, formulas, methods, business information or plans, financial
information, and listings of names (e.g., employees, customers, and suppliers)
that are developed, owned, utilized, or maintained by an employer such as
KeyCorp, and that of its customers or suppliers, and that are not generally
known by the public.         “KeyCorp” shall include KeyCorp, its subsidiaries,
and its affiliates.

  (m)   “Incentive Compensation Award” for any Plan year shall collectively mean
the short term incentive compensation award (whether in cash or common shares of
the Corporation, and whether paid or deferred, or a combination of both) and the
long term

-4-



--------------------------------------------------------------------------------



 



      incentive compensation award (whether in cash or common shares of the
Corporation, and whether paid or deferred, or a combination of both) (if any)
granted to a Grandfathered Employee under an Incentive Compensation Plan, as
follows:

  •   An incentive compensation award granted under the KeyCorp Annual Incentive
Plan, the KeyCorp Short Term Incentive Compensation Plan, the KeyCorp Management
Incentive Compensation Plan, and/or such other Employer-sponsored line of
business Incentive Compensation Plan which shall constitute an Incentive
Compensation Award for the year in which the award is earned (without regard to
the actual time of payment).     •   An incentive compensation award granted
under the KeyCorp Long Term Incentive Compensation Plan (“LTIC Plan”) with
respect to any multi-year performance period which shall be deemed to be for the
last year of the multi-year period without regard to the actual time of payment
of the award. Accordingly, an incentive compensation award granted under the
LTIC Plan with respect to the three-year performance period of 1993, 1994, and
1995 will be deemed to be for 1995 (without regard to the actual time of
payment), and the entire incentive compensation award under the LTIC Plan for
that performance period will be an Incentive Compensation Award for the year
1995.     •   An incentive compensation award granted under the KeyCorp Long
Term Incentive Plan (“Long Term Plan”) with respect to any multi-year period
which shall be deemed to be for the last year of the multi-year performance
period and for the year immediately following such year (without regard to the
actual time of payment). Accordingly, an award granted under the Long Term Plan
with respect to the four-year performance period of 1998, 1999, 2000, and 2001
shall be deemed to be for the years 2001 and 2002, with one-half the award
allocated to the year 2001, and one-half the award allocated to the year 2002.  
  •   An incentive compensation award granted in the form of restricted stock
under the KeyCorp Amended and Restated 1991 Equity Compensation Plan with
respect to any multi-year period (but specifically excluding those awards
applicable to the 2002-2003 multi-year period), which shall be deemed to be for
the year in which

-5-



--------------------------------------------------------------------------------



 



      the award (grant) is made to the Grandfathered Employee; provided,
however, that only those shares of restricted stock that have vested as of the
Grandfathered Employee’s termination date shall be utilized for purposes of
determining the Grandfathered Employee’s Incentive Compensation Award. The fair
market value of such shares as of the date of the restricted stock grant
multiplied by the number of vested shares as of the Grandfathered Employee’s
termination date shall be included in determining the value of such award for
purposes of calculating the Grandfathered Employee’s Supplemental Retirement
Benefit under the provisions of Article III of the Plan.         Notwithstanding
the foregoing, however, in calculating the Grandfathered Employee’s Supplemental
Retirement Benefit under the provisions of Article III of the Plan, if it is
determined that an incentive compensation award granted under the KeyCorp
Amended and Restated 1991 Equity Compensation Plan would produce a larger Plan
benefit for the Grandfathered Employee if the award was included in the year in
which the award (or any part of the award) was initially vested rather than in
the year in which the award was granted, then such incentive compensation award
shall be included for the year in which the award (or any part of the award)
initially vested rather than for the year in which the award was granted.      
  If at the time of the Grandfathered Employee’s termination date, the
Grandfathered Employee maintains shares of not forfeited restricted stock and
such restricted stock later vests in conjunction with the passage of time or
with the Corporation’s attainment of certain performance criteria, or otherwise,
then as of such subsequent vesting date the Grandfathered Employee’s Monthly
Supplemental Retirement Benefit shall be recalculated to include such newly
vested shares. Such newly vested shares shall relate to the award in which such
shares were granted under the KeyCorp Amended and Restated 1991 Equity
Compensation Plan and shall be included as a part of that award (based on either
the date of grant or the date of initially vesting, whichever date was actually
used by the Plan in calculating the Grandfathered Employee’s initial Monthly
Supplemental Retirement Benefit).     •   An incentive compensation award
granted in the form of either restricted stock and/or phantom shares
(hereinafter collectively referred to as “shares”) under the KeyCorp Chief
Executive Officer Plan with respect to any multi-year period (but specifically
excluding those awards applicable to the 2002-2003 multi-year period), shall be
deemed to be for the year in which the award (grant) is made to the
Grandfathered Employee; provided, however, that only those shares that have
vested as of the Grandfathered Employee’s termination date shall be utilized in
calculating the Grandfathered Employee’s Incentive Compensation Award. The fair
market value of such shares as of the date of the share grant multiplied by the
number of vested shares as of the Grandfathered Employee’s termination date
shall be used in determining value of such award for purposes of calculating the
Grandfathered Employee’s Supplemental Retirement Benefit under the provisions of
Article III of the Plan.

-6-



--------------------------------------------------------------------------------



 



  •   Notwithstanding the foregoing, however, in calculating the Grandfathered
Employee’s Supplemental Retirement Benefit under the provisions of Article III
of the Plan, if it is determined that an incentive compensation award granted
under the KeyCorp Chief Executive Officer Plan would produce a larger Plan
benefit for the Grandfathered Employee if the award was included in the year in
which the award (or any part of the award) initially vested rather than in the
year in which the award was granted, then such incentive compensation award
shall be included in year in which the award (or any part of the award)
initially vested rather than for the year for which the award was granted.      
  If at the time of the Grandfathered Employee’s termination date, the
Grandfathered Employee maintains not forfeited shares, and such shares later
vest in conjunction with the passage of time or with the Corporation’s
attainment of certain performance criteria, or otherwise, then as of such
subsequent vesting date, the Grandfathered Employee’s Monthly Supplemental
Retirement Benefit shall be recalculated to include such newly vested shares.
Such newly vested shares shall relate to the award in which such shares were
granted under the under the KeyCorp Chief Executive Officer Plan, and shall be
included as part of that award (based on either the date granted or the date
initially vested, whichever date was actually used by the Plan in calculating
the Grandfathered Employee’s initial Monthly Supplemental Retirement Benefit).  
  •   For those limited Grandfathered Employees who, for Plan purposes and in
accordance with the provisions of this Section 2.1(m) received Incentive
Compensation Award(s) granted in the form of time-lapsed restricted stock
award(s) and/or performance shares under the KeyCorp Amended and Restated 1991
Equity Compensation Plan or the KeyCorp Chief Executive Officer Plan with
respect to any multi-year period, the term Incentive Compensation Award shall
also include those Equity/Compensation Award(s) granted to the Grandfathered
Employee under the 2004 Equity Compensation Plan. An Equity/Compensation Award
shall be deemed to be for the year in which the Equity/Compensation Award vest,
provided, however, that if such Equity/Compensation Award vest after the close
of the applicable Award’s award cycle, then such Award shall be deemed to be for
the last day of the final full year of the applicable Award’s award cycle. If an
Award contains more than one award cycle, then such Award shall be deemed to be
for the last day of the final full year of the longest award cycle of the Award.
If the Equity/Compensation Award is in the form of Restricted Stock, Restricted
Stock Units, Performance Units or Performance Shares, the fair market value of
such shares as of the date of the Equity/Compensation Award grant multiplied by
the number of vested shares as of the Grandfathered Employee’s termination date
shall determine the value of such Incentive Compensation Award for purposes of
calculating the Grandfathered Employee’s Supplemental Retirement Benefit under
the provisions of Article III of the Plan.         Notwithstanding the foregoing
provisions of this Section 2.1(m) hereof, in calculating a Grandfathered
Employee’s Incentive Compensation Award for any 12 month period, there shall be
included only one award granted under the KeyCorp Amended and Restated 1991
Equity Compensation Plan, the KeyCorp Chief Executive Officer Plan, or
Equity/Compensation Award under the KeyCorp 2004

-7-



--------------------------------------------------------------------------------



 



      Equity Compensation Plan for purposes of determining the Grandfathered
Employee’s Incentive Compensation Award for such 12 month period.     •   The
(i) value of those vested deferred cash awards granted as a part of the
Grandfathered Employee’s annual incentive award, if any, will be included for
purposes of determining the Grandfathered Employee’s Incentive Compensation
Award under the Plan, as of the year in which the applicable annual award is
earned (rather than paid), and (ii) 50% of the value of those deferred cash
awards granted as a part of the Grandfathered Employee’s long term incentive
award, if any, will be included for purposes of determining the Grandfather’s
Incentive Compensation Award under the Plan as of the last business day of the
final full year of the applicable long term award’s award cycle (rather than
vesting date), provided, however, that if an award contains more than one award
cycle, then in such event, the value of such award as of the last business day
of the final full year of the longest award cycle within that award shall apply.

  (n)   “Incentive Compensation Plan” shall mean the KeyCorp Management
Incentive Compensation Plan, the KeyCorp Annual Incentive Plan, the KeyCorp
Short Term Incentive Compensation Plan, the KeyCorp Long Term Incentive
Compensation Plan, the KeyCorp Long Term Incentive Plan, the KeyCorp Amended and
Restated 1991 Equity Compensation Plan, the KeyCorp Chief Executive Officer
Plan, the KeyCorp 2004 Equity Compensation Plan, and/or such other Employer or
KeyCorp-sponsored incentive compensation plan that KeyCorp in its sole
discretion determines constitutes an “Incentive Compensation Plan” for purposes
of this Section 2.1(n), as may be amended from time to time.”     (o)   “KeyCorp
Chief Executive Officer Plan” shall mean the KeyCorp Chief Executive Officer
Restricted Stock Plan, as may be amended from time to time, including any other
successor or replacement plan.     (p)   “Normal Retirement Date” shall mean the
first day of the month coinciding with or immediately following a Grandfathered
Employee’s 65th birthday, or if later, the fifth anniversary of the
Grandfathered Employee’s employment commencement date.     (q)   “Retirement
Plan” shall mean the KeyCorp Cash Balance Pension Plan with all amendments,
modifications and supplements which may be made thereto, as in effect on the
date of a Grandfathered Employee’s retirement, death, or other termination of
employment.     (r)   “Supplemental Retirement Benefit” shall mean the benefit
paid under this Plan as determined under Article III of the Plan.

     All other capitalized and undefined terms used herein shall have the
meanings given them in the Retirement Plan for Employees of Society Corporation
and Subsidiaries (January 1, 1993 Restatement) (“Society Retirement Plan”),
unless a different meaning is plainly required by the context.
     The masculine gender includes the feminine, and singular references include
the plural, unless the context clearly requires otherwise.

-8-



--------------------------------------------------------------------------------



 



ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFIT
     3.1 Eligibility. A Grandfathered Employee shall be eligible for a
Supplemental Retirement Benefit hereunder if the Grandfathered Employee
(i) retires on or after age 65 with five or more years of Benefit Service,
(ii) terminates employment with an Employer on or after age 55 with ten or more
years of Benefit Service, (iii) has a termination of employment from his or her
Employer as a result of the Grandfathered Employee becoming Disabled, or
(iv) dies after completing five or more years of Benefit Service, and has a
Beneficiary who is eligible for a benefit under the Retirement Plan.
     A Grandfathered Employee shall also be eligible for a Supplemental
Retirement Benefit if the Grandfathered Employee becomes involuntarily
terminated from his or her employment with an Employer for reasons other than
the Grandfathered Employee’s Discharge for Cause, and (i) as of the
Grandfathered Employee’s termination date the Grandfathered Employee has a
minimum of twenty-five (25) or more years of Benefit Service, and (ii) the
Grandfathered Employee enters into a written non-solicitation and non-compete
agreement within 60 days of his or her termination date under terms that are
satisfactory to the Employer.
     For purposes of this Section 3.1, hereof, the term “Discharge for Cause”
shall mean a Grandfathered Employee’s employment termination that is the result
of the Grandfathered Employee’s violation of the Employer’s policies, practices
or procedures, violation of city, state, or federal law, or failure to perform
his or her assigned job duties in a satisfactory manner. The Employer in its
sole and absolute discretion shall determine whether a Grandfathered Employee
has been Discharged for Cause.
     3.2 Amount and Payment. Subject to the provisions of Section 3.4 hereof, a
Grandfathered Employee’s Supplemental Retirement Benefit shall be calculated as
follows:
The monthly Supplemental Retirement Benefit payable to a Grandfathered Employee
shall be such amount as is required, when added to the monthly benefit payable
(before the reduction applicable to any optional method of payment) under the
Retirement Plan, to produce an aggregate monthly benefit equal to the monthly
benefit which would have been payable in the form of a single life annuity
(determined without regard to the annual limitation on Plan benefits imposed
pursuant to Section 415 of the Code, the limitation on annual compensation
imposed pursuant to Section 401(a)(17) of the Code, or the reduction applicable
to any optional method of payment) under either the Society Retirement Plan
formula in effect on and after January 1, 1989, or, if eligible, the applicable
Society Retirement Plan formula in effect prior to January 1, 1989, whichever
results in a larger monthly benefit, if there was added to the Grandfathered
Employee’s Final Average Monthly Compensation an amount equal to the monthly
average of the highest five Incentive Compensation Awards granted to the
Grandfathered Employee under an Incentive Compensation Plan during the ten-year
period preceding the earliest of his or her Retirement, death, disability, or
other termination of employment (if the Grandfathered Employee was granted fewer
than five Incentive Compensation Awards, such monthly average is determined by
adding the amount of such awards and dividing by 60).
Solely for purposes of reference, the alternative benefit formulas in effect
under the Society Retirement Plan prior to January 1, 1989, and the eligibility
criteria applicable to each are reproduced in Exhibit B attached hereto.
     3.3 Early Retirement Election. Subject to the provisions of Section 3.4
hereof, if a Grandfathered Employee receives his or her Supplemental Retirement
Benefit on or after the

-9-



--------------------------------------------------------------------------------



 



Grandfathered Employee’s Early Retirement Date but prior to the Grandfathered
Employee’s Normal Retirement Date, the Grandfathered Employee’s Supplemental
Retirement Benefit shall be calculated in accordance with the provisions of
Section 3.2 hereof, provided, however, that the benefit payable under the
Retirement Plan for purposes of Section 3.2 and this Section 3.3 hereof, shall
be the Grandfathered Employee’s Normal Retirement Date benefit. In calculating
this Normal Retirement Date benefit, if the Grandfathered Employee does not
receive his or her monthly benefit under the provisions of Section 6.5(b) of the
Retirement Plan then such Grandfathered Employee’s Retirement Plan benefit as of
his or her termination date shall be increased for purposes of this Plan with an
imputed Average Interest Credit to reflect the Grandfathered Employee’s benefit
at his or her Normal Retirement Date, and shall be converted to the form of a
single life annuity option using the Average Treasury Rate and GATT Mortality
Table. The amount of the Grandfathered Employee’s monthly Supplemental
Retirement Benefit otherwise determined under Section 3.2 and this Section 3.3
hereof shall then be reduced by .3% for each month between the ages of 55 and 60
and .4% for each month after age 60 that the commencement of the Grandfathered
Employee’s Supplemental Retirement Benefit precedes his or her Normal Retirement
Date.
     3.4 Recalculation as a Result of Harmful Activity. Notwithstanding the
foregoing provisions of Section 3.2 and Section 3.3 hereof, the Corporation
reserves the right at all times to recalculate a Grandfathered Employee’s
Supplemental Retirement Benefit, if it is determined that within six months of
the Grandfathered Employee’s termination date the Grandfathered Employee engaged
in any Harmful Activity, as that term is defined in accordance with
Section 2.1(l) of the Plan, which resulted in the forfeiture of all or any
portion of the Grandfathered Employee’s restricted share award(s) granted under
the KeyCorp Amended and Restated 1991 Equity Compensation Plan, phantom share
awards granted under the KeyCorp Chief Executive Officer Plan, or
Equity/Compensation Awards granted under the KeyCorp 2004 Equity Compensation
Plan. Such recalculation shall relate back to the Grandfathered Employee’s
original date of termination, and any Supplemental Retirement Benefit payment
paid to the Grandfathered Employee in excess of such recalculated Supplemental
Retirement Benefit amount shall be offset against any future Supplemental
Retirement Benefit payments to be paid to the Grandfathered Employee.
     3.5 Actuarial Factors. The Supplemental Retirement Benefit payable to a
Grandfathered Employee or Grandfathered Employee’s Beneficiary in a form other
than a single life annuity shall be actuarially equivalent to such single life
annuity payment option. In making the determination provided for in this
Article III, the Corporation shall rely upon calculations made by the
independent actuaries for the Plan, who shall determine actuarially equivalent
benefits under the Plan by applying the UP-1984 Mortality Table (set back two
years) and using an interest rate of 6%.
ARTICLE IV
PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFIT
     4.1 Payment of Supplemental Retirement Benefit. Subject to the provisions
of Section 4.2 and Section 4.3 hereof, a Grandfathered Employee shall receive an
immediate distribution of his or her Supplemental Retirement Benefit within
90 days following the Grandfathered Employee’s (1) attainment of age 55, and
(2) the Grandfathered Employee’s retirement or termination of employment under
circumstances which constitute a separation from service in accordance with the
requirements of Section 409A of the Code. Supplemental Retirement Benefits shall
be payable in the form of a single life annuity unless the Grandfathered
Employee elects in writing a minimum of thirty days prior to his or her
retirement or termination date to receive his or her Supplemental Retirement
Benefit under a different

-10-



--------------------------------------------------------------------------------



 



form of payment. The forms of payment from which a Grandfathered Employee may
elect shall be actuarially equivalent to the Grandfathered Employee’s single
life annuity payment option, and shall be identical to those forms of payment
specified in the Retirement Plan, provided, however, that the lump sum payment
option available under the Retirement Plan shall not be available under this
Plan. Such method of payment, once elected by the Grandfathered Employee, shall
be irrevocable.
     4.2 Deferred Benefit Payment. A Grandfathered Employee may elect to defer
the receipt of his or her Supplemental Retirement Benefit until a date specified
by the Grandfathered Employee, subject to the following requirements: (i) the
Grandfathered Employee notifies the Corporation in writing of his or her
deferral election a minimum of one year prior to the Grandfathered Employee’s
retirement or termination of employment, (ii) the Grandfathered Employee
specifies the future date on which such Supplemental Retirement Benefit shall be
distributed, (iii) the Grandfathered Employee’s requested deferral period is for
a period of not less than five years following the Grandfathered Employee’s
retirement or termination of employment, and (iv) the Grandfathered Employee
commences distribution of his or her Supplemental Retirement Benefit no later
than the first day of the month immediately following the Grandfathered
Employee’s sixty-fifth (65th) birthday. The election to defer, once made by the
Grandfathered Employee, shall be irrevocable.
     4.3 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, in the event that the Grandfathered
Employee constitutes a “key” employee of the Corporation, (as that term is
defined in accordance with Section 416(i) of the Code without regard to
paragraph (5) thereof), distributions of the Grandfathered Employee’s
Supplemental Retirement Benefit may not be commenced before the date which is
the first day of the seventh month following the Grandfathered Employee’s date
of separation from service (or, if earlier, the date of death of the
Grandfathered Employee). The term “separation from service” and the term “key
employee” shall be defined for Plan purposes in accordance with the requirements
of Section 409A of the Code and applicable regulations issued thereunder.
     4.4 Payment Upon Death of Grandfathered Employee.

  (a)   Upon the death of a Grandfathered Employee who has met the service
requirements of Section 3.1, but who has not yet commenced distribution of his
or her Supplemental Retirement Benefit there shall be paid to the Grandfathered
Employee’s Beneficiary 50% of the Supplemental Retirement Benefit which the
Grandfathered Employee would have been entitled to receive under the Provisions
of Section 3.2 of the Plan calculated as if the Grandfathered Employee had
retired on his or her Normal Retirement Date and elected to receive his or her
Supplemental Retirement Benefit.         For purposes of this Section 4.4(a)
only, the following shall apply:

  (i)   The Grandfathered Employee’s Benefit Service shall be calculated as of
the Grandfathered Employee’s date of death.     (ii)   The Grandfathered
Employee’s Retirement Plan benefit shall be calculated under the provisions of
Article IV of the Retirement Plan as if the Grandfathered Employee retired on
his or her Normal Retirement Date, with such Retirement Plan benefit being
increased for purposes of this Section 4.4(a) with an imputed Average Interest
Credit to reflect what the Grandfathered Employee’s Retirement Plan benefit
would have been as of the Grandfathered Employee’s Normal Retirement Date; such
Retirement Plan benefit shall be converted to a single life annuity option using
the Average Treasury Rate and the Gatt Mortality Table.

-11-



--------------------------------------------------------------------------------



 



      Payment of this death benefit shall be made in the form of a single life
annuity, and will be subject to distribution any time after the date the
Grandfathered Employee would have attained his or her Early Retirement Date, as
actuarially adjusted in accordance with Section 3.3 hereof, if paid prior to the
Grandfathered Employee’s Normal Retirement Date.

  (b)   In the event of a Grandfathered Employee’s death after the Grandfathered
Employee has commenced distribution of his or her Supplemental Retirement
Benefit, there shall be paid to the Grandfathered Employee’s Beneficiary only
those survivor benefits provided under the form of benefit payment elected by
the Grandfathered Employee

ARTICLE V
ADMINISTRATION AND CLAIMS PROCEDURE
     5.1 Administration. The Corporation, which shall be the “Administrator” of
the Plan for purposes of ERISA and the “Plan Administrator” for purposes of the
Code, shall be responsible for the general administration of the Plan, for
carrying out the provisions hereof, and for making payments hereunder. The
Corporation shall have the sole and absolute discretionary authority and power
to carry out the provisions of the Plan, including, but not limited to, the
authority and power (a) to determine all questions relating to the eligibility
for and the amount of any benefit to be paid under the Plan, (b) to determine
all questions pertaining to claims for benefits and procedures for claim review,
(c) to resolve all other questions arising under the Plan, including any
questions of construction, and (d) to take such further action as the
Corporation shall deem necessary or advisable in the administration of the Plan.
All findings, decisions, and determinations of any kind made by the Corporation
shall not be disturbed unless the Corporation has acted in an arbitrary and
capricious manner. Subject to the requirements of law, the Corporation shall be
the sole judge of the standard of proof required in any claim for benefits and
in any determination of eligibility for a benefit. All decisions of the
Corporation shall be final and binding on all parties. The Corporation may
employ such attorneys, investment counsel, agents, and accountants, as it may
deem necessary or advisable to assist it in carrying out its duties hereunder.
The actions taken and the decisions made by the Corporation hereunder shall be
final and binding upon all interested parties subject, however, to the
provisions of Section 5.2. The Plan year, for purposes of Plan administration,
shall be the calendar year.
     5.2 Claims Review Procedure. Whenever the Corporation decides for whatever
reason to deny, whether in whole or in part, a claim for benefits under this
Plan filed by any person (herein referred to as the “Claimant”), the Corporation
shall transmit a written notice of its decision to the Claimant, which notice
shall be written in a manner calculated to be understood by the Claimant and
shall contain a statement of the specific reasons for the denial of the claim
and a statement advising the Claimant that, within 60 days of the date on which
he receives such notice, he may obtain review of the decision of the Corporation
in accordance with the procedures hereinafter set forth. Within such 60-day
period, the Claimant or his authorized representative may request that the claim
denial be reviewed by filing with the Corporation a written request therefore,
which request shall contain the following information:

  (a)   the date on which the request was filed with the Corporation; provided,
however, that the date on which the request for review was in fact filed with
the Corporation shall control in the event that the date of the actual filing is
later than the date stated by the Claimant pursuant to this paragraph (a);

-12-



--------------------------------------------------------------------------------



 



  (b)   the specific portions of the denial of his claim which the Claimant
requests the Corporation to review;     (c)   a statement by the Claimant
setting forth the basis upon which he believes the Corporation should reverse
its previous denial of his or her claim and accept his or her claim as made; and
    (d)   any written material which the Claimant desires the Corporation to
examine in its consideration of the Claimant’s position as stated pursuant to
paragraph (c) above.

     In accordance with this Section, if the Claimant requests a review of the
Corporation’s decision, such review shall be made by the Corporation, or at the
election of the Corporation, by the Claims Review Committee, who shall, within
sixty (60) days after receipt of the request form, review and render a written
decision on the claim containing the specific reasons for the decision including
reference to Plan provisions upon which the decision is based. All findings,
decisions, and determinations of any kind made by the Corporation shall not be
modified unless the Corporation has acted in an arbitrary and capricious manner.
Subject to the requirements of a law, the Corporation shall be the sole judge of
the standard of proof required in any claim for benefits, and any determination
of eligibility for a benefit. All decisions of the Corporation shall be binding
on the Claimant and upon all other Persons. If the Claimant shall not file
written notice with the Corporation at the times set forth above, such
individual shall have waived all benefits under the Plan other than as already
provided, if any, under the Plan.
ARTICLE VI
FUNDING
     All benefits under the Plan shall be payable solely in cash from the
general assets of the Corporation or a subsidiary, and Grandfathered Employees,
and Grandfathered Employees’ Beneficiaries shall have the status of general
unsecured creditors of the Corporation. The obligations of the Corporation to
make distributions in accordance with the provisions of the Plan constitute a
mere promise to make payments in the future. The Corporation shall have no
obligation to establish a trust or fund to fund its obligation to pay benefits
under the Plan or to insure any benefits under the Plan. Notwithstanding any
provision of this Plan, the Corporation may, in its sole discretion, combine the
payment due and owing under this Plan with one or more other payments owing to a
Grandfathered Employee, or a Grandfathered Employee’s Beneficiary under any
other plan, contract, or otherwise (other than any payment due under the
Retirement Plan), in one check, direct deposit, wire transfer, or other means of
payment. Finally, it is the intention of the Corporation and the Grandfathered
Employees that the Plan be unfunded for tax purposes and for the purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended, and
that the Plan be administered in accordance with the requirements of
Section 409A of the Code and applicable regulations issued thereunder.
ARTICLE VII
AMENDMENT AND TERMINATION
     The Corporation reserves the right to amend or terminate the Plan at any
time by action of its Board of Directors or a duly authorized committee of such
Board of Directors; provided, however, that no such action shall adversely
affect the benefit accrued up to the date of the Plan amendment or termination
for any Grandfathered Employee who has met the age and service requirements of
Sections 3.1 and 4.1 of the Plan, or any Grandfathered Employee or Grandfathered
Employee’s Beneficiary who is receiving a

-13-



--------------------------------------------------------------------------------



 



Supplemental Retirement Benefit, unless an equivalent benefit is provided under
another plan maintained by an Employer. No amendment or termination will result
in an acceleration of Supplemental Retirement Benefits in violation of
Section 409A of the Code.
ARTICLE VIII
MISCELLANEOUS
     8.1 Interest of Grandfathered Employee. The obligation of the Corporation
under the Plan to provide a Grandfathered Employee, or Grandfathered Employee’s
Beneficiary, with a Supplemental Retirement Benefit merely constitutes the
unsecured promise of the Corporation to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim on, any property of
the Corporation.
     8.2 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Grandfathered
Employee hereunder to continue his or her employment with an Employer, and
nothing herein contained shall be construed as a commitment on the part of any
Employer to continue the employment or rate of compensation of any Grandfathered
Employee hereunder for any period. All Grandfathered Employees shall remain
subject to discharge to the same extent as if the Plan had never been put into
effect.
     8.3 Benefits. Nothing in the Plan shall be construed to confer any right or
claim upon any person, firm, or corporation other than Grandfathered Employees,
or Grandfathered Employees’ Beneficiaries who become entitled to a benefit under
the Plan.
     8.4 Restrictions on Alienation. Except to the extent required by law, no
benefit under the Plan shall be subject to anticipation, alienation, assignment
(either at law or in equity), encumbrance, garnishment, levy, execution, or
other legal or equitable process. No person shall have power in any manner to
anticipate, transfer, assign, (either at law or in equity), alienate or subject
to attachment, garnishment, levy, execution, or other legal or equitable
process, or in any way encumber his benefits under the Plan, or any part
thereof, and any attempt to do so shall be void.
     8.5 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or any officer of the Corporation or a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or employee,
except in circumstances involving his bad faith or willful misconduct, for
anything done or omitted to be done by himself.
     8.6 Expenses. The expenses of administration of the Plan shall be paid by
the Corporation.
     8.7 Precedent. Except as otherwise specifically provided, no action taken
in accordance with the Plan by the Corporation shall be construed or relied upon
as a precedent for similar action under similar circumstances.
     8.8 Duty to Furnish Information. The Corporation shall furnish to each
Grandfathered Employee or Grandfathered Employee’s Beneficiary any documents,
reports, returns statements, or other information that it reasonably deems
necessary to perform its duties imposed hereunder or otherwise imposed by law.

-14-



--------------------------------------------------------------------------------



 



     8.9 Withholding. The Corporation shall withhold any tax required by any
present or future law to be withheld from any payment hereunder to any
Grandfathered Employee or Grandfathered Employee’s Beneficiary.
     8.10 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the provisions of the
Act, the Code, and, to the extent applicable, the laws of the State of Ohio. The
invalidity or illegality of any provision of the Plan shall not affect the
validity or legality of any other part thereof.
     8.11 Parties Bound. The Plan shall be binding upon the Employer, all
Grandfathered Employees, and all Grandfathered Employees’ Beneficiaries, and the
executors, administrators, successors, and assigns of each of them.
     8.12 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
ARTICLE IX
CHANGE OF CONTROL
     Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change of Control, a Grandfathered Employee’s interest in his or her
Supplemental Retirement Benefit shall vest. On and after a Change of Control, a
Grandfathered Employee shall be entitled to receive an immediate distribution of
his or her Supplemental Retirement Benefit if the Grandfathered Employee has at
least five (5) years of Benefit Service, and (i) the Grandfathered Employee’s
employment is terminated by his or her Employer and any other Employer without
cause, or (ii) the Grandfathered Employee resigns within two years following a
Change of Control as a result of the Grandfathered Employee’s mandatory
relocation, reduction in the Grandfathered Employee’s base salary, reduction in
the Grandfathered Employee’s average annual incentive compensation (unless such
reduction is attributable to the overall corporate or business unit
performance), or the Grandfathered Employee’s exclusion from stock option
programs as compared to comparably situated Employees.
     For purposes of this Article IX hereof, a “Change of Control” shall be
deemed to have occurred if under a rabbi trust arrangement established by
KeyCorp (“Trust”), as such Trust may from time to time be amended or
substituted, the Corporation is required to fund the Trust because a “Change of
Control”, as defined in the Trust, has occurred.
ARTICLE X
COMPLIANCE WITH
SECTION 409A CODE
     The Plan is intended to provide for the deferral of compensation in
accordance with the provisions of Section 409A of the Code and regulations and
published guidance issued pursuant thereto. Accordingly, the Plan shall be
construed and administered in a manner that is consistent with those provisions
and may at any time be amended in the manner and to the extent determined
necessary or desirable by the Corporation to reflect or otherwise facilitate
compliance with such provisions with respect to amounts deferred on and after
January 1, 2005, including as contemplated by Section 855(f) of the American
Jobs Creation Act of 2004. Notwithstanding any provision of the Plan to the
contrary, no otherwise permissible election or distribution shall be made or
given effect under the Plan that would

-15-



--------------------------------------------------------------------------------



 



result in a violation, early taxation, or assessment of penalties or interest of
any amount under Section 409A of the Code.
ARTICLE XI
MERGER OF THE
KEYCORP SUPPLEMENTAL RETIREMENT PLAN
INTO THE PLAN
11.1 Merger. As of December 31, 2006 the KeyCorp Supplemental Retirement Plan
shall be merged into this Plan, and as of that date the KeyCorp Supplemental
Retirement Plan shall not exist separate and apart from this Plan and all
benefits that have accrued under the KeyCorp Supplemental Retirement Plan shall
be merged into and shall become a part of this Plan.
ARTICLE XII
AMENDMENT TO FREEZE
12.1. Amendment to Freeze the Plan.. Notwithstanding any other Plan provision to
the contrary, as of December 31, 2009, the Plan shall be frozen, and on and
after that date all Grandfathered Employees’ Supplemental Retirement Benefits
shall be calculated in accordance with the provisions of this Article XII, and
all other provisions of the Plan shall remain in full force and effect.
12.2 Calculation of Amount and Payment of Frozen Benefit. In accordance with the
provisions of Section 12.1 hereof, the monthly Supplemental Retirement Benefit
payable to a Grandfathered Employee shall be in such amount as is required when
added to the monthly benefit payable (before the reduction applicable to any
optional method of payment) under the Retirement Plan to produce an aggregate
monthly benefit equal to the monthly benefit which would have been payable in
the form of a single life annuity (determined without regard to the annual
limitation on Plan benefits imposed pursuant to Section 415 of the Code, the
limitation on annual compensation imposed pursuant to Section 401(a)(17) of the
Code, or the reduction applicable to any optional method of payment) under
either the Society Retirement Plan formula in effect on and after January 1,
1989, or if eligible, the Society Retirement Plan formula in effect prior to
January 1, 1989, whichever results in a larger monthly benefit, as if there was
added to the Grandfathered Employee’s Final Average Monthly Compensation (with
such Final Average Monthly Compensation of the Grandfathered Employee being
determined as of December 31, 2009) an amount equal to the monthly average of
the five highest Incentive Compensation Awards granted to the Grandfathered
Employee under an Incentive Compensation Plan during the ten year period
immediately preceding December 31, 2009. In calculating this benefit, the
Grandfathered Employee’s monthly benefit payable (before the reduction
applicable to any optional method of payment) under the Retirement Plan shall be
calculated as if the Grandfathered Employee terminated his employment on
December 31, 2009, and the applicable Social Security offset shall be determined
under requirements of Social Security that are in effect with regard to the
Grandfathered Employee as of December 31, 2009.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, KeyCorp has caused the KeyCorp Second Supplemental
Retirement Plan to be executed by its duly authorized officer as of the 8th day
of February, 2010 to be effective as of that date.

            KEYCORP
      By:   /s/ Steven N. Bulloch       Title:  Assistant Secretary             

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF GRANDFATHERED EMPLOYEES

     
Name of Employee
 
Name of Employee
Andrews, James
  Klimas, Daniel
Auletta, Patrick
  Knapp, Peter O.
Bailey, Raymond
  Koontz, Cary
Barger, C. Michael
  Kucler, Jack
Beran, John
  Malone, Michael
Blake, John T.
  Mayer, George
Brooks, Craig
  McGuire, James
Bullard, Janet
  McDaniel, D. A.
Carlini, Lawrence
  McGinty, Kevin
Colao Jr., Anthony
  Melluzzo, Sebastian
Cortelli, John
  Meyer, John R.
Cruse Jr., Donald
  Meyer III, Henry
Deal, Frederick
  Moody Jr., John
Doland, Michael
  Murray, Bruce
Dorland, David
  Neel, Thomas M.
Edmonds, David
  Newman, Michael
Egan, Richard
  Noall, Roger
Fishell, James
  Nucerino, Donald
Flowers, James
  O’Donnell, F. Scott
Gill, Michael
  Patrick, Robert
Gillespie, Jr., Robert
  Platt, Craig, T.
Greer, Michael
  Ponchak, Frank
Gula, Allen
  Purinton II, Arthur
Haas, Robert
  Rapacz, Richard
Hancock, John
  Rasmussen, Eric
Hann, Jr., William
  Roark, Michael
Hartman, Sheldon
  Rusnak, Joseph
Hawthorne, Douglas
  Saddler, Thomas
Hedberg, Douglas
  Schaedel, Elroy
Heintel, Jr., Carl
  Seink, Edward
Heisler, Jr., Robert
  Simon, William
Herron, David
  Smith, James J.
Heyworth, Anthony
  Swisher, Trace
Hitchcock, Thomas
  Tracy, Robert
Holloway, Ruben L.
  Trigg, Michael
Johannsen, Rolland D.
  Uzl, Ralph R.
Jones, Robert G.
  Walker, Martin
Kamerer, James
  Wall, Stephen
Kaplan, Stephen
  Wert, James W.
Karnatz, William
  Willet, Richard
Kleinhenz, Karen R.
   

-18-



--------------------------------------------------------------------------------



 



EXHIBIT B
     For periods of time prior to January 1, 1989, three alternative benefit
formulas were in effect under the Society Retirement Plan. The monthly amount of
the normal retirement benefit payable to an eligible Grandfathered Employee was
equal to:
     (a) if he became a Grandfathered Employee and therefore began to accrue
benefits under the Plan prior to July 1, 1981, the greater of:

  (i)   his final average monthly compensation multiplied by the sum of:

  (A)   3.2% multiplied by his years of benefit service not in excess of 15,
plus     (B)   1% multiplied by his years of benefit service in excess of 15 but
not in excess of 25, plus     (C)   0.5% multiplied by his years of benefit
service in excess of 25; reduced by:     (D)   3.33% of his Social Security
Benefit Amount multiplied by his years of benefit service not in excess of 15;
or

  (ii)   the amount determined in accordance with the formula set forth in
paragraph (b) below which is otherwise applicable to a person who becomes an
Employee on or after July 1, 1981; or

     (b) if he became an Employee and therefore began to accrue benefits under
the Plan on or after July 1, 1981, his final average monthly compensation
multiplied by the sum of:

  (i)   2% multiplied by his years of benefit service not in excess of 30, plus
    (ii)   0.5% multiplied by his years of benefit service in excess of 30;
reduced by:     (iii)   1.67% of his Social Security Benefit Amount multiplied
by his years of benefit service not in excess of 30 to a maximum of 50% of such
Amount; or

     (c) if he became an Employee and therefore began to accrue benefits under
the Plan on January 1, 1985, and immediately prior to such date was a
Grandfathered Employee in The Third National Bank and Trust Company of Dayton,
Ohio Retirement Plan, the greater of:

  (i)   the amount determined in accordance with the formula set forth in
paragraph (b) above which is otherwise applicable to a person who becomes an
Employee on or after July 1, 1981; or

  (ii)   the sum of:

  (A)   2.2% of his final average monthly compensation, reduced by 2% of his
Social Security Benefit Amount; the difference to be multiplied by his years of
benefit service at normal retirement date not in excess of 25, plus

-19-



--------------------------------------------------------------------------------



 



  (B)   1.1% of his final average monthly compensation, reduced by 1% of his
Social Security Benefit Amount; the difference to be multiplied by his years of
benefit service at normal retirement date in excess of 25, adjusted as necessary
to produce the actuarial equivalent value on a straight life annuity basis of a
benefit otherwise payable on a ten-year certain and continuous basis; provided,
however, that in the case of each Employee who was in the employment of Society
National Bank of Cleveland on December 31, 1971, and whose continuous service is
not broken after the date and prior to the date of his retirement, the monthly
amount of his normal retirement benefit otherwise determined under this Section
shall be not less than the monthly amount of his normal retirement benefit
determined under the normal retirement benefit formula of the Plan as in effect
on December 31, 1971, based on the assumption that he received no increases in
the rate of his compensation after December 31, 1971, and using the rules for
computing continuous service specified in Article II of the Plan as in effect on
June 30, 1976 (hereinafter referred to as his “minimum benefit”); and provided,
further, that the monthly amount so determined under the provisions of this
Exhibit B shall be reduced to the extent provided in Section 14.10 of the
Society Retirement Plan as in effect on December 31, 1988. Notwithstanding
anything to the contrary contained in the Society Retirement Plan, in no event
shall an Employee receive a benefit commencing at his normal retirement date
which is less than the largest early retirement benefit to which he had been
entitled under the Society Retirement Plan prior to his normal retirement date.

-20-